Appeal from a decree of the Surrogate’s Court of Sullivan County, entered August 2, 1977, which, inter alia, denied objections to the payment of legal fees to the attorneys for the executors and judicially settled the final account of these executors. On April 18, 1975, Boris Shalman died in Monticello, New York, and left a will in which he named as coexecutors of his estate his attorney, Carl P. Goldstein, a member of the law firm of Goldstein & Goldstein, and his daughter, Mrs. *941Irma Bernice Levinson. The decedent left a gross taxable estate of $498,350.90 of which nontestamentary assets totaled $295,148.53, and commissions payable to each executor were set by agreement at $6,971.07. Following a hearing before the Surrogate on May 31, 1977 on the question of what legal fees should be paid to Goldstein & Goldstein in return for legal services which it performed in connection with the decedent’s estate, the court ruled that the firm was entitled to the sum of $19,934.04, approximately 4% of the gross taxable estate, and the present appeal ensued. We hold that the Surrogate’s decree should be affirmed. It is uncontested that the attorneys involved are skilled and experienced in handling estate matters and that they obtained satisfactory results in this instance, and it further appears that the fee requested and approved was less than the customary charge in Sullivan County. Additionally, in contesting the fee request appellants placed undue emphasis on the timeclock approach despite ample legal precedent to the contrary and a record which contained evidence indicating that the attorneys had performed extensive legal services in connection with the estate. Under these circumstances, we cannot say that the Surrogate abused,his discretion in directing payment of the fee by the estate (cf. Matter of Freeman, 34 NY2d 1; Matter of Brehm, 37 AD2d 95; Matter of Snell, 17 AD2d 490). Decree affirmed, without costs. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.